DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1) in the reply filed on 3/3/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claims 24-25 are relative terms which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claims without the term about. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11-20, 22, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagne (US 2017/0074166, provided by Applicant in the IDS).

Regarding claim 1, Gagne teaches a directed energy weapon platform (see paragraph [0017]), comprising: 
a laser system (88, Fig. 5); one or more hotel loads (64, Fig. 5, paragraph [0029]-[0033]); 
a vapor compression system (70, 72, 74, Fig. 4, paragraph [0022]) comprising a plurality of compressors (72, Fig. 4, see Fig. 5 which has multiple pods therefore multiple compressors) configured to compress a refrigerant, with a first one or more compressors and a second one or more compressors operating cooperatively to cool a heat transfer fluid circulated in a cooling loop to the laser system and hotel loads (paragraph [0022]); and 
a control system programmed to activate one or more of the plurality of compressors when the laser system is activated (see paragraph [0027]) to boost the cooling capacity of the vapor compression system so that the total cooling capacity can satisfy the hotel loads and the activated laser system (the limitation is drawn to intended use and is inherent to the operation of any vapor compression system).  

Regarding claim 2, Gagne teaches the system of claim 1 wherein the heat transfer fluid is the refrigerant (paragraph [0022]).  

Regarding claim 3, Gagne teaches the system of claim 1, wherein the heat transfer fluid is a fluid different than the refrigerant and is cooled by one or more evaporators of the vapor compression system (paragraph [0037]-[0038], [0046]).  

Regarding claim 6, Gagne teaches the directed energy weapon platform of Claim 1, wherein the one or more hotel loads comprise electronics configured to support the laser system (86, Fig. 4, paragraph [0028]).  

Regarding claim 7, Gagne teaches the directed energy weapon platform of Claim 1, wherein the hotel loads comprise a generator configured to provide electrical power to the laser system (paragraph [0016]).  

Regarding claim 11, Gagne teaches the directed energy weapon platform of Claim 1, but does not specifically teach that the activation of the plurality of compressors increases the cooling capacity of the vapor compression system by 2.5 times to 4 times of the laser output power. However, the Examiner notes that the claimed increase of cooling capacity of the vapor compression system by 2.5 times to 4 times of the laser output power is merely a result effective variable, the general conditions of which are met by the prior art. Namely, the claim requires the vapor compression system to activate in order to cool as a result of the laser output. Since Gagne teaches this relationship, the specific optimization claimed is not patentably distinguishable. Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gagne with the activation of the plurality of compressors increases the cooling capacity of the vapor compression system by 2.5 times to 4 times of the laser output power, in order to assess how this ratio benefits the system. 

Regarding claim 12, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach that the laser system comprises a laser with an output capacity is 50 kW or less.  See the rejection of claim 11 as the result effective variable nature of the claim is the same, and therefore the rationale is the same. 

Regarding claim 13, Gagne teaches the directed energy weapon platform of Claim 12, but does not teach that the laser system comprises a laser with an output capacity is 20 kW or less. See the rejection of claim 11 as the result effective variable nature of the claim is the same, and therefore the rationale is the same.

Regarding claim 14, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach that the temperature of the heat transfer fluid sent to the laser system is controlled to be below about 30°C. See the rejection of claim 11 as the result effective variable nature of the claim is the same, and therefore the rationale is the same. 

Regarding claim 15, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach that the temperature of the heat transfer fluid sent to the laser system is controlled to be below about 25°C. See the rejection of claim 11 as the result effective variable nature of the claim is the same, and therefore the rationale is the same.

Regarding claim 16, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach the laser system is configured to activate and fire the laser wherein the laser firing periods are 180 seconds or less. See the rejection of claim 11 as the result effective variable nature of the claim is the same, and therefore the rationale is the same.

Regarding claim 17, Gagne teaches the directed energy weapon platform of Claim 16, but does not teach the laser system is configured to activate and fire the laser wherein the laser firing periods are 120 seconds or less. See the rejection of claim 11 as the result effective variable nature of the claim is the same, and therefore the rationale is the same. 

Regarding claim 18, Gagne teaches the directed energy weapon platform of Claim 16, but does not teach the laser system is configured to activate and fire the laser wherein the laser firing periods are 60 second or less. See the rejection of claim 11 as the result effective variable nature of the claim is the same, and therefore the rationale is the same. 

Regarding claim 19, Gagne teaches the directed energy weapon platform of Claim 1, wherein the heating requirements of the directed energy weapon platform are satisfied with electric resistance heat or heat from combustion of a fuel (see paragraph [0014] at least).  

Regarding claim 20, Gagne teaches the directed energy weapon platform of Claim 1, wherein the plurality of compressors is two compressors (see Fig. 5).  

Regarding claim 22, Gagne teaches the directed energy weapon platform of Claim 1, wherein the control system is configured to respond during active lasing periods to maintain the heat transfer fluid temperature to the laser within a predetermined temperature range (paragraph [0027]).  

Regarding claim 26, Gagne teaches the directed energy weapon platform of Claim 1, wherein the lasing periods are a sequence of bursts with non-firing periods in between the bursts.  

Regarding claim 27, Gagne teaches the directed energy weapon platform of Claim 26, wherein the duration of the burst is more than 1 second and less than 20 seconds in duration. See the rejection of claim 11 as the result effective variable nature of the claim is the same, and therefore the rationale is the same.

Regarding claim 28, Gagne teaches the directed energy weapon platform of Claim 26, wherein the non- firing periods in between bursts are longer than 3 seconds. See the rejection of claim 11 as the result effective variable nature of the claim is the same, and therefore the rationale is the same.

Regarding claim 29, Gagne teaches the directed energy weapon platform of Claim 1, further comprising a thermal energy storage system (paragraph [0031]).  

Regarding claim 30, see the rejection of claim 1 as the rejection is the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Al-Hallaj (US 2014/0166232).

Regarding claim 4, Gagne teaches the directed energy weapon platform of Claim 3, but does not teach the heat transfer fluid is a glycol water mixture. Al Hallaj teaches that glycol is a thermally advantageous heat transfer fluid (Al Hallaj, paragraph [0029]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gagne with glycol as the heat transfer fluid, as Al Hallaj teaches that glycol is a thermally advantageous heat transfer fluid (Al Hallaj, paragraph [0029]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Ullman (US 2010/0236758).

Regarding claim 5, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach that the one or more hotel loads comprise a radar system. Ullman teaches that it is known for energy consuming payloads include radar systems (Ullman, paragraph [0005]). it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gagne with a hotel load comprising a radar system, as Ullman teaches that use of radar systems in energy consuming loads is known in the art (paragraph [0005]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Bradley (US 2013/0140283, provided by Applicant in the IDS).

Regarding claim 8, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach that the hotel loads comprise a battery bank electrically connected to a generator and providing power to the laser system. Bradley teaches a laser system (Bradley, Title) which features a plurality of batteries connected to a generator (Bradley, paragraph [0068]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gagne with battery bank electrically connected to a generator and providing power to the laser system, as taught by Bradley, in order to have a surplus of power options in case of failure. 

Regarding claim 9, Gagne teaches the directed energy weapon platform of Claim 8, wherein the control system includes programs to control battery bank output voltage control, battery bank charge and discharge and the temperature of the heat transfer fluid within the cooling loop (Bradley, paragraph [0068] notes varying voltage control which thereby effects the temperature of the heat transfer fluid as higher power results in more heat).  

Regarding claim 23, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach that the vapor compression system, laser system and hotel loads are in fluid communication through controllable valves communicating with the control system. Bradley teaches a laser system (Bradley, Title) which features a controllable valves communicating with the system (Bradley, paragraph [0133]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gagne with controllable valves communicating with the system, as taught by Bradley, in order to have greater control over the flow of fluid in the system.

Regarding claim 32, see the rejection of claim 8 as the limitations are the same. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne.

Regarding claim 10, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach that the plurality of compressors comprise a first one or more variable speed compressors configured to cool the laser system and a second one or more variable speed compressors configured to cool the hotel loads. However, the Examiner takes OFFICIAL NOTICE that the use of variable speed compressors are known to be used in the art. Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gagne with variable speed compressors in order to be able to adjust to different operational requirements. 

Regarding claim 21, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach that the plurality of compressors is four compressors. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gagne with four compressors, since it has been held that a mere duplication of parts of a device requires routine skill in the art. 

Regarding claim 24, Gagne teaches the directed energy weapon platform of Claim 1, but does not teach that the first one or more compressors comprises a compressor bank of at least two compressors. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gagne with the first one or more compressors comprises a compressor bank of at least two compressors, since it has been held that a mere duplication of parts of a device requires routine skill in the art.

Regarding claim 25, Gagne teaches the directed energy weapon platform of Claim 1, wherein the second one or more compressors comprises a compressor bank of at least two compressors.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gagne with the second one or more compressors comprises a compressor bank of at least two compressors, since it has been held that a mere duplication of parts of a device requires routine skill in the art.

Regarding claim 31, see the rejection of claim 10 above as the limitations are the same. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763